NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30060

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00055-SPW

 v.
                                                MEMORANDUM*
RONALD ANDREW SMITH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted November 27, 2018*

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ronald Andrew Smith appeals from the district court’s judgment and

challenges the 240-month sentence imposed following his guilty-plea conviction

for possession with intent to distribute methamphetamine, in violation of 21 U.S.C

§ 841(a)(1), (b)(1)(A). We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Smith contends that the sentence is substantively unreasonable. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The below-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the danger to the public posed by Smith’s flight from law enforcement in

connection with the offense and on prior occasions, and his extensive criminal

history. See Gall, 552 U.S. at 51. Contrary to Smith’s argument, the sentence

received by a defendant in another case does not show that Smith’s sentence is

unreasonable. See United States v. Treadwell, 593 F.3d 990, 1011-12 (9th Cir.

2010). Moreover, the court properly considered several aggravating and mitigating

factors, not just sentencing disparities, in fashioning the sentence. See id.

      AFFIRMED.




                                           2                                     18-30060